' | ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into *359allegations that respondent neglected legal matters, failed to communicate with her clients, and failed to promptly deliver funds owed to clients and third persons. Respondent failed to cooperate with the ODC in its investigation of the complaints filed against her. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Krystal Denise Richardson, Louisiana Bar Roll number 26746, be suspended from the practice of law for a period of three years, retroactive to July 29, 2011, the date of her interim suspension. It is further ordered that respondent make full restitution to her victims.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.